Corrected Notice of Allowance
The Examiner corrected the index classification and deleted claim 9 to reflect the amendment dated January 28, 2022.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A computer-implemented method for persisting taint information, the method being executed by one or more processors and comprising:
receiving, by a database connector having a taint extension, a SQL request in string form from an application, the application being taint-aware to associate taint information with data processed by the application, the database connector provided within an application server that executes the application and enabling communication between the application and a database that is external to the application server, the taint extension provided as a wrapper to the database connector and exclusively executing taint-processing changes in response to received SQL requests; 
sending, by the taint extension, the SQL request to a SQL parser, the SQL parser executing external to the application server and the taint extension maintaining an interface to the SQL parser; 
receiving, by the taint extension, a structural representation of the SQL request from the SQL parser, the structural representation of the SQL request comprising a parse tree transformed from the SQL request and taint information corresponding to data within the SQL request, the taint information being inserted as child nodes of the parse tree by the SQL parser, each child node having a same ancestor node as child nodes of respective data within the parse tree; 
rewriting, by the taint extension, the SQL request based on the structural representation of the SQL request to provide an enhanced SQL statement in string form by adding taint information corresponding to data within the SQL request and maintain maintain a signature in the SQL request; 
transmitting, by the database connector, the enhanced SQL statement to the database for storing the taint information with the data; 
receiving, by the database connector, a query result; 
processing, by the taint extension, the query result to combine taint meta-data with one or more string values to provide a taint-aware query result; and 
returning the taint-aware query result to the application.

8. (Currently Amended) A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for persisting taint information, the operations comprising: 
receiving, by a database connector having a taint extension, a SQL request in string form from an application, the application being taint-aware to associate taint information with data processed by the application, the database connector provided within an application server that executes the application and enabling communication between the application and a database that is external to the application server, the taint extension provided as a wrapper to the database connector and exclusively executing taint-processing changes in response to received SQL requests; 
sending, by the taint extension, the SQL request to a SQL parser, the SQL parser executing external to the application server and the taint extension maintaining an interface to the SQL parser; 
receiving, by the taint extension, a structural representation of the SQL request from the SQL parser, the structural representation of the SQL request comprising a parse tree transformed from the SQL request and taint information corresponding to data within the SQL request, the taint information being inserted as child nodes of the parse tree by the SQL parser, each child node having a same ancestor node as child nodes of respective data within the parse tree; 
rewriting, by the taint extension, the SQL request based on the structural representation of the SQL request to provide an enhanced SQL statement in string form by adding taint information corresponding to data within the SQL request and maintain maintain a signature in the SQL request; 
transmitting, by the database connector, the enhanced SQL statement to the database for storing the taint information with the data, 
receiving, by the database connector, a query result; 
processing, by the taint extension, the query result to combine taint meta-data with one or more string values to provide a taint-aware query result; and 
returning the taint-aware query result to the application.

15. (Currently Amended) A system, comprising: 
a computing device; and 
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for persisting taint information, the operations comprising: 
receiving, by a database connector having a taint extension, a SQL request in string form from an application, the application being taint-aware to associate taint information with data processed by the application, the database connector provided within an application server that executes the application and enabling communication between the application and a database that is external to the application server, the taint extension provided as a wrapper to the database connector and exclusively executing taint-processing changes in response to received SQL requests; 
sending, by the taint extension, the SQL request to a SQL parser, the SQL parser executing external to the application server and the taint extension maintaining an interface to the SQL parser; 
receiving, by the taint extension, a structural representation of the SQL request from the SQL parser, the structural representation of the SQL request comprising a parse tree transformed from the SQL request and taint information corresponding to data within the SQL request, the taint information being inserted as child nodes of the parse tree by the SQL parser, each child node having a same ancestor node as child nodes of respective data within the parse tree; 
rewriting, by the taint extension, the SQL request based on the structural representation of the SQL request to provide an enhanced SQL statement in string form by adding taint information corresponding to data within the SQL request and maintain a signature in the SQL request; 
transmitting, by the database connector, the enhanced SQL statement to the database for storing the taint information with the data;
receiving, by the database connector, a query result;
processing, by the taint extension, the query result to combine taint meta-data with one or more string values to provide a taint-aware query result; and 
returning the taint-aware query result to the application.

Remarks
Claims 1, 8, and 15 have been amended. Claims 2, 9, and 16 have been canceled. Thus, claims 1, 3-8, 10-15, and 17-20 (renumbered 1-17) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.







Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the November 30, 2021 Office Action, inter alia, claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. U.S. Patent Publication (2017/0318045; hereinafter: Johns) in view of Orso et al. Non Patent Publication (“Using positive tainting and syntax-aware evaluation to Counter SQL injection attacks, 2006; hereinafter: Orso) and further in view of Nguyen-Tuong et  al. U.S. Patent Publication (2015/0304337; hereinafter: Nguyen-Tuong) and further in view of Davis et al. Non Patent Publication (“DBTaint: Cross-Application Information Flow Tracking via Databases”, 2010; hereinafter: Davis).

Johns, Orso, Nguyen-Tuong, and Davis alone, or in combination, fail to describe or render obvious, receiving, by the taint extension, a structural representation of the SQL request from the SQL parser, the structural representation of the SQL request comprising a parse tree transformed from the SQL request and taint information corresponding to data within the SQL request, the taint information being inserted as child nodes of the parse tree by the SQL parser, each child node having a same ancestor node as child nodes of respective data within the parse tree.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
April 10, 2022
                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000